                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION



IN RE:     C.R. BARD, INC.,
           PELVIC REPAIR SYSTEM
           PRODUCTS LIABILITY LITIGATION                                 MDL 2187


LINDA S. RAISOR, et al.,

                            Plaintiffs,

v.                                            CIVIL ACTION NO. 2:12-cv-04726

C. R. BARD, INC., et al.,

                            Defendants.


                       MEMORANDUM OPINION AND ORDER

       On April 12, 2019, defendants, C. R. Bard, Inc. and Sofradim Production SAS,

filed a Motion for Dismissal without Prejudice for Humphrey Raisor [ECF No. 24]. In

the motion, the defendants request that the deceased plaintiff, Humphrey Raisor, be

dismissed because there has been no proper substitution of a party within the

applicable timelines. Plaintiff has not responded, and the motion is ripe. On October

31, 2018, plaintiff’s counsel filed a Suggestion of Death Upon the Record, noting the

death of Humphrey Raisor [ECF 21]. In the Suggestion of Death, counsel states that

he will serve parties and appropriate nonparties [emphasis added] with the

Suggestion of Death. On February 22, 2019, plaintiff’s counsel filed a Notice of Filing
of Proof of Service of Plaintiff’s Motion to Note Death of Humphrey Raisor on the

Record [ECF No. 21].

      Based upon the representation of plaintiff’s counsel, the court finds that

counsel has complied with Federal Rule of Civil Procedure 25(a)(1) and Pretrial Order

# 289 filed in In re: C. R. Bard, Inc., Pelvic Repair Sys Prods. Liab., Litig., 2:10-md-

2187 (“MDL 2187”) [ECF No. 6195] and no motion to substitute Humphrey Raisor

has been filed in the appropriate time frame.

      The court ORDERS that the Motion for Dismissal without Prejudice for

Humphrey Raisor is GRANTED, and Humphrey Raisor is DISMISSED without

prejudice and terminated from this civil action.


             The court DIRECTS the Clerk to send a copy of this Order to counsel of

record and any unrepresented party.


                                        ENTER: August 16, 2019




                                           2
